Name: Commission Implementing Regulation (EU) No 945/2014 of 4 September 2014 laying down implementing technical standards with regard to relevant appropriately diversified indices according to Regulation (EU) No 575/2013 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  budget;  financial institutions and credit;  marketing
 Date Published: nan

 5.9.2014 EN Official Journal of the European Union L 265/3 COMMISSION IMPLEMENTING REGULATION (EU) No 945/2014 of 4 September 2014 laying down implementing technical standards with regard to relevant appropriately diversified indices according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1) and in particular the third subparagraph of Article 344(1) thereof, Whereas: (1) Pursuant to Article 344(4) of Regulation (EU) No 575/2013, the specific risk of a stock-index future which would be treated as an individual equity in accordance with that Article can be ignored where the relevant stock-index is exchange traded and represents a relevant appropriately diversified index. (2) Where an exchange traded stock-index future is appropriately diversified, it can be assumed that such stock-index represents no specific risk. This is considered to be the case where the index contains at least 20 equities, no single entity contained within them represents more than 25 % of the total index and 10 % of the largest equities (rounding up the number of equities to the superior natural number) represent less than 60 % of the total index. In addition, the index must encompass equities from at least a national market, and they must comprise equities from at least four industries amongst oil and gas, basic materials, industrials, consumer goods, health care, consumer services, telecommunications, utilities, financials and technology. (3) Given that Article 344(4) of Regulation (EU) No 575/2013 refers to relevant eligible indices, only those stock indices which are relevant for financial institutions in the Union have been assessed against the criteria for identifying eligible stock indices. (4) This Regulation is based on the draft implementing technical standards submitted by the European Banking Authority to the Commission. (5) The European Banking Authority has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Stock indices for the purposes of Article 344 of Regulation (EU) No 575/2013 The list of stock indices, for which the treatments set out in the second sentence of Article 344(4) of Regulation (EU) No 575/2013 is available, are provided in the Annex. Article 2 Entry into Force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 176, 27.6.2013, p. 1. (2) OJ L 331, 15.12.2010, p. 12. ANNEX Stock indices meeting the requirements of Article 344 of Regulation (EU) No 575/2013 Index Country 1. S&P All Ords Australia 2. ATX Austria 3. BEL20 Belgium 4. SaoPaulo  Bovespa Brazil 5. TSE35 Canada 6. FTSE China A50 Index China 7. CROBEX Croatia 8. OMX Copenhagen 20 CAP Denmark 9. DJ Euro STOXX 50 Europe 10. FTSE Eurofirst 100 Europe 11. FTSE Eurofirst 80 Europe 12. FTSE Eurotop 100 index Europe 13. MSCI Euro index Europe 14. STOXX Europe 50 Europe 15. STOXX Europe 600 Europe 16. STOXX Europe Lrg 200 Europe 17. STOXX Europe Mid 200 Europe 18. STOXX Europe Small 200 Europe 19. STOXX Select Dividend 30 Europe 20. CAC40 France 21. SBF 120 France 22. DAX Germany 23. HDAX Germany 24. MDAX Germany 25. SDAX Germany 26. Athens General Greece 27. Hang Seng Hong Kong 28. Hang Seng China Enterprises Hong Kong 29. NIFTY India 30. FTSE MIB Italy 31. FTSE Bursa Malaysia Malaysia 32. MSE Share Index Malta 33. Nikkei225 Japan 34. Nikkei300 Japan 35. IPC Index Mexico 36. AEX Netherlands 37. AMX Netherlands 38. WIG20 Poland 39. PSI 20 Portugal 40. Straits Times Index Singapore 41. IBEX35 Spain 42. OMX Stockholm 30 Sweden 43. SMI Switzerland 44. FTSE nasdaq Dubai 20 UAE 45. FTSE 100 UK 46. FTSE mid-250 UK 47. S&P 500 USA 48. Dow Jones Ind. Av. USA 49. NASDAQ 100 USA